Case 2:21-cv-00678-JS-AYS Document 66-8 Filed 05/27/21 Page 1 of 13 PageID #: 1121




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF NEW YORK


   In re HAIN CELESTIAL HEAVY                         Case No.: 2:21-CV-0678-JS-AYS
   METALS BABY FOOD LITIGATION

   This Document Relates To:
   ALL ACTIONS


                 DECLARATION OF JEFFREY S. GOLDENBERG
         IN SUPPORT OF MOTION TO APPOINT INTERIM LEAD COUNSEL,
       INTERIM LIAISON COUNSEL, AND INTERIM EXECUTIVE COMMITTEE

         I, Jeffrey S. Goldenberg, declare pursuant to 28 U.S.C. §1746 that the following is true

  and correct:

     1. I am one of the founding partners of the firm Goldenberg Schneider, LPA (“GS”)

  and make this Declaration in support of Plaintiffs’ Motion For Appointment of Interim Lead

  Counsel, Liaison Counsel and Executive Committee Pursuant to Fed. R. Civ. P. 23(g)

  (“Motion”).

     2. Through the Motion I seek appointment as a member of the Interim Executive

  Committee.

     3. I also support the appointment of the following attorneys as Interim Lead Counsel: (1)

  Michael Reese (Reese LLP) as Interim Co-Lead Counsel; (2) Melissa R. Emert (Kantrowitz,

  Goldhamer & Graifman, P.C.) as Interim Co-Lead Counsel; (3) Jason P. Sultzer (The Sultzer

  Law Group P.C.) as Interim Liaison Counsel; (4) Gayle M. Blatt (Casey Gerry Schenk

  Francavilla Blatt & Penfield LLP) as an Interim Executive Committee Member; (5) Charles E.

  Schaffer (Levin Sedran & Berman LLP) as an Interim Executive Committee Member; (6) Gary

  E. Mason (Mason Lietz & Klinger LLP) as an Interim Executive Committee Member; and (7)

  Jonathon Shub (Shub Law Firm LLC) as an Interim Executive Committee Member.


                                                  1
Case 2:21-cv-00678-JS-AYS Document 66-8 Filed 05/27/21 Page 2 of 13 PageID #: 1122




     4. Attached hereto as Exhibit A is a true and accurate copy of my firm’s resume.

     5. Attached hereto as Exhibit B is a true and accurate copy of my CV.

     6. I am one of the co-founders of Goldenberg Schneider, L.PA. and have been litigating

  complex civil actions for over twenty-four years.

     7. During the State Attorney General tobacco litigation battles, I served as Special Counsel

  representing the State of Ohio against the tobacco industry and was part of the litigation team

  that achieved an unprecedented $9.86 billion settlement for Ohio taxpayers. This remains the

  largest settlement in Ohio history. See State of Ohio, ex rel., Betty D. Montgomery v. Philip

  Morris, Inc. et al., No. 97-CVH05-5114, (Ohio Ct. Com. Pl. Franklin).

     8. I along with co-counsel investigated and initiated the diesel emissions fraud litigation

  against Daimler Chrysler and Bosch involving certain Mercedes vehicles containing a Blue-Tec

  diesel engine. Lynevych v. Mercedes-Benz USA, LLC, No. 2:16-cv-881 (D.N.J.). Plaintiffs in that

  case allege, based upon detailed engine testing performed by class counsel, that these vehicles

  emitted substantially more NOx and other pollutants during real world driving conditions

  because Mercedes and Bosch installed illegal defeat devices to tamp down emission control

  systems. I serve as a member of the Executive Committee. This litigation recently settled

  (preliminary approval granted in October 2020) offering substantial cash payments up to $3,500

  to each vehicle owner. The settlement, valued at over $700 million, also obligates Mercedes to

  implement certain changes so that each vehicle’s emission system operates appropriately.

     9. Currently, I serve as Lead Counsel in Culbertson et al v. Deloitte Consulting LLP, Case

  No. 1:20-cv-03962-LJL (SDNY), a data exposure case involving approximately 250,000

  unemployment applicants whose personal information was exposed when they applied for




                                                   2
Case 2:21-cv-00678-JS-AYS Document 66-8 Filed 05/27/21 Page 3 of 13 PageID #: 1123




  certain Pandemic Unemployment Assistance benefits through the Ohio, Illinois, and Colorado

  websites designed by Deloitte.

     10. In addition, I currently serve on the Executive Committee in the recently settled In Re:

  Hill’s Pet Nutrition, Inc., Dog Food Products Liability Litig., 2:19-md-02887-JAR-TJJ (D.

  Kan.). This case recently settled for $12.5 million, offering valuable compensation for pet

  owners nationwide who purchased recalled dog food that sickened and poisoned thousands of

  dogs due to the presence of toxic levels of Vitamin D.

     11. I am also serving as co-lead counsel in Conti v. American Honda Motor Co., Inc., No.

  2:19-cv-2160 (C.D. Cal.), a nationwide class action alleging that Honda knowingly sold 2018-

  2019 Honda Odyssey and 2019 Honda Pilot and Passport vehicles with defective infotainment

  systems, and Banh v. American Honda Motor Company, Inc., No. 2:19-cv-05984-RSWL-AS

  (C.D. Cal.), a nationwide class action alleging that Acura knowingly sold certain 2019 and 2020

  Acura vehicles with defective infotainment systems. Both of these cases recently settled on a

  nationwide class basis covering nearly 600,000 vehicles.

     12. I have served as lead, co-lead, or class counsel in numerous successful MDLs and

  complex class actions. For example, in In Re: Ford Motor Co. Spark Plug and 3-Valve Engine

  Products Liability Litigation, MDL No. 2316, No. 1:12-MD-2316 (N.D. Ohio), I served as co-

  lead counsel for a nationwide class comprised of approximately 2 million Ford vehicle owners

  who purchased or leased vehicles containing a 5.4 liter 3-valve engine equipped with defective

  spark plugs and related engine defects. On January 26, 2016, after Plaintiffs defeated Ford’s

  motion for summary judgment, Judge Benita Pearson of the Northern District of Ohio granted

  final approval to a nationwide settlement that provided reimbursement to class members for

  expenses related to spark plug replacement.



                                                  3
Case 2:21-cv-00678-JS-AYS Document 66-8 Filed 05/27/21 Page 4 of 13 PageID #: 1124




     13. I also successfully litigated one of the earliest major privacy and data theft class actions,

  In Re: Department of Veterans Affairs (VA) Data Theft Litigation, MDL No. 1796, No. 1:06-mc-

  00506 (D.D.C.). My firm filed the first nationwide class action on behalf of more than 18

  million veterans and current military members impacted by the August 2006 theft of sensitive

  personal data. I along withmy co-counsel (including Gary Mason) successfully settled the case

  for $20 million.

     14. I also served as co-lead counsel and certified three nationwide classes in a consumer

  fraud class action on behalf of purchasers of herbal supplements for false and unproven claims

  and deceptive credit card charging practices. The case, Parker v. Berkeley Premium

  Nutraceuticals, No. 04 CV 1903 (Ohio C.P. Montgomery), was successfully resolved with a

  multimillion-dollar settlement that preserved class members’ rights to recover additional funds

  from the nearly $30 million that the United States Attorney General seized from the defendant

  and its owner in a civil forfeiture action. I doggedly pursued the forfeited funds and eventually

  recovered an additional $24 million for the victims by prosecuting one of the first successful

  class-wide Petitions for Remission through the federal forfeiture proceedings.

     15. I also served as lead counsel in Shin v. Plantronics, Inc., No. 5:18-cv-5626 (N.D. Cal.), a

  nationwide class action brought on behalf of more than 1.2 million consumers who purchased

  defective Plantronics BackBeat FIT wireless headphones. The parties reached a nationwide

  settlement providing cash payments to the Class.

                                                        /s/Jeffrey S. Goldenberg
  Dated: May 26, 2021                                   Jeffrey S. Goldenberg
  Cincinnati, Ohio                                      GOLDENBERG SCHNEIDER, LPA




                                                   4
Case 2:21-cv-00678-JS-AYS Document 66-8 Filed 05/27/21 Page 5 of 13 PageID #: 1125




                     EXHIBIT 1
Case 2:21-cv-00678-JS-AYS Document 66-8 Filed 05/27/21 Page 6 of 13 PageID #: 1126




  4445 LAKE FOREST DRIVE, SUITE 490                                       513-345-8291
  CINCINNATI, OHIO 45242                                               WWW.GS-LEGAL.COM

         GOLDENBERG SCHNEIDER, L.P.A. was founded in 1996 and focuses on prosecuting
  actions primarily on behalf of plaintiffs in complex civil litigation and class actions. The subject
  matter of the Firm’s past and current representations is broad, ranging from consumer protection
  actions to privacy protection actions to employment and labor cases that include ERISA and
  FLSA, to actions for antitrust, defective products, and long-term care insurance. The firm’s
  attorneys are experienced in every level of the state and federal judicial systems in Ohio and the
  country.
         The Firm has demonstrated its capability to successfully represent governmental entities,
  corporations, and individuals in the most complex types of litigation. Founding partner Jeff
  Goldenberg served as special counsel to the Ohio Attorney General in prosecuting Ohio’s
  Medicaid recoupment action against the tobacco industry and has served as lead or co-lead
  counsel on numerous nationwide class actions. The tobacco Medicaid recoupment litigation
  settled in 1999, resulting in a recovery to the State of Ohio of more than $9.86 billion. Setting
  aside the substantial, if not immeasurable non-economic components of the settlement, which
  curb youth smoking and addiction, the settlement’s financial proceeds are a multiple of twelve
  times larger than the prior largest Ohio-based settlement.
         Class actions in which one or more of the Firm’s attorneys currently serves or served as
  class counsel include the following:
      Deloitte Consulting Pandemic Unemployment Assistance Data Breach Litigation –
         Goldenberg Schneider was recently appointed interim lead counsel to represent Plaintiffs
         and the putative class of several hundred thousand Covid-19 Pandemic Unemployment
         Assistance (“PUA”) applicants from Ohio, Colorado and Illinois whose sensitive
         personal information was made available to third parties without their authorization.
         Plaintiffs allege that Deloitte Consulting designed, operated and maintained the PUA
         systems which resulted in the unauthorized exposure. The case is pending in federal
         district court for the Southern District of New York before Judge Lewis J. Liman.
Case 2:21-cv-00678-JS-AYS Document 66-8 Filed 05/27/21 Page 7 of 13 PageID #: 1127




      In Re: Veterans’ Administration Data Theft Litigation – Goldenberg Schneider served as
        co-lead counsel for a nationwide class of approximately 20 million veterans and current
        members of the military who were impacted by the August 2006 theft of personal data.
        Multiple actions were consolidated by the Panel on Multidistrict Litigation and sent to the
        Federal District Court in the District of Columbia. This action was successfully resolved
        with a $20,000,000 settlement.
      Estep v. J. Kenneth Blackwell, Ohio Secretary of State – Goldenberg Schneider served as
        co-lead counsel on this class action against former Ohio Secretary of State, Ken
        Blackwell, based upon a violation of privacy rights when personal information was
        unlawfully disclosed in public records accessible through the Secretary’s website. The
        settlement required the Secretary of State to dramatically improve the protection of social
        security numbers.
      In re: Google Inc. Street View Electronic Communications Litigation - In 2010,
        Goldenberg Schneider and co-counsel filed the first nationwide class action lawsuit
        against Google for violating the Federal Wiretap Act. The complaint alleges that Google
        routinely used Google Street View vehicles equipped with special hardware and software
        “snoopers” and “sniffers” to illegally intercept and record wireless electronic
        communications. In 2011, the Court denied Google’s motion to dismiss the federal
        wiretapping claim, ruling that plaintiffs stated a viable claim and that none of the
        statutory exemptions apply to Google’s actions. Google appealed to the Ninth Circuit
        which affirmed the denial. The litigation recently settled for $13 million.
      Navy Federal Credit Union TCPA Litigation – Goldenberg Schneider serves as co-lead
        counsel in this nationwide class action alleging that Navy Federal Credit Union violated
        the Telephone Consumer Protection Act by repeatedly texting non-customers without
        authorization.   Goldenberg Schneider successfully resolved this litigation recently
        through the creation of a $9,250,000 common fund for the benefit of the class. Judge
        Leonie M. Brinkema of the Federal Court located in the Eastern District of Virginia
        granted final approval to the settlement on October 20, 2020. Each valid claimant will
        receive at least $500.
      In Re: Ford Motor Co. Spark Plug and 3-Valve Engine Products Liability Litigation –
        Goldenberg Schneider served as co-lead counsel for a national class comprised of
Case 2:21-cv-00678-JS-AYS Document 66-8 Filed 05/27/21 Page 8 of 13 PageID #: 1128




        approximately 4 million Ford vehicle owners who purchased or leased vehicles
        containing a 5.4 liter 3-valve engine equipped with defective spark plugs and related
        engine defects. On January 26, 2016, after Plaintiffs had defeated Ford’s motion for
        summary judgment, Judge Benita Pearson of the Northern District of Ohio granted final
        approval of a nationwide settlement that provided reimbursement to class members for
        expenses related to spark plug replacement.
      Acura RDX Infotainment System Litigation - Goldenberg Schneider filed a nationwide
        class action alleging that Honda knowingly sold its 2019 and 2020 Acura RDX vehicles
        with defective infotainment systems. The infotainment systems in these vehicles behave
        erratically, malfunctioning, freezing, and creating a safety hazard and distraction. The
        court denied in large part Defendant’s motion to dismiss. Following substantial
        discovery, the Court certified a class of California purchasers of these vehicles.
        Goldenberg Schneider and co-counsel Hagens Berman Sobol Shapiro recently negotiated
        a nationwide class settlement and anticipate filing for preliminary approval in February
        2021.
      Vicki Linneman, et al., v. Vita-Mix Corporation - Goldenberg Schneider served as Class
        Counsel in this nationwide class action alleging that certain Vita-Mix blenders deposit
        tiny shards of polytetrafluoroethylene (PTFE), a Teflon-like substance, into foods during
        use. Goldenberg Schneider and co-counsel successfully settled the litigation allowing
        class members to choose between (1) a free replacement blade assembly that does not
        fleck (valued at over $100) or (2) a gift card valued at $70.00. About 5 million class
        members were eligible for these benefits.
      Shin v. Plantronics, Inc. – Goldenberg Schneider serves as Lead Class Counsel in this
        nationwide class action on behalf of more than 1.2 million consumers who purchased
        defective Plantronics BackBeat FIT wireless headphones. Following oral argument on
        Defendant’s motion to dismiss, Goldenberg Schneider and co-counsel successfully
        resolved the litigation on a nationwide class basis through mediation. The court granted
        final approval to the settlement in January 2020.
      Ulyana Lynevych v. Mercedes-Benz USA, LLC – Goldenberg Schneider along with
        Hagens Berman Sobol Shapiro initiated this lawsuit against Mercedes and Bosch alleging
        that these defendants knowingly programmed Mercedes’ Clean Diesel BlueTEC vehicles
Case 2:21-cv-00678-JS-AYS Document 66-8 Filed 05/27/21 Page 9 of 13 PageID #: 1129




        to emit illegal and dangerous levels of nitrogen oxide (NOx) in virtually all real world
        driving conditions, and equipped the vehicles with a “defeat device.” Mr. Goldenberg
        serves on the Executive Committee. Goldenberg Schneider and its co-counsel initiated
        this litigation nearly six months before the U.S. EPA and the California Air Resources
        Board began their investigation and eventual enforcement actions.           A nationwide
        settlement with Defendant Mercedes valued at over $700 million for the benefit of
        defrauded consumers was recently announced in August 2020.
      City of Cincinnati Pension Litigation – Goldenberg Schneider and its co-counsel, with
        the assistance of U.S. District Court Judge Michael Barrett, successfully resolved a series
        of cases relating to the City of Cincinnati Retirement System, known as the CRS. Judge
        Barrett granted final approval of the historic and landmark Settlement Agreement on
        October 5, 2015.     The settlement comprehensively reforms the CRS, establishes a
        consistent level of City funding, and reinstates several key provisions that were
        eliminated in 2011 changes for employees who were vested in the plan at that time. The
        settlement benefits for the Current Employees Class members, for whom Goldenberg
        Schneider was approved as Class Counsel, are valued at approximately $50 million.
      Bower v. MetLife – Goldenberg Schneider served as co-lead class counsel on behalf of a
        nationwide class of beneficiaries of the Federal Employees Group Life Insurance
        (FEGLI) Policy, the world’s largest group life insurance program. Following the Court’s
        Order certifying the nationwide Class, the case was settled in 2012 for $11,500,000.
      In Re: OSB Antitrust Litigation – Goldenberg Schneider served on the trial team in a case
        that alleged illegal collusion and cooperation among the oriented strand board industry.
        The case was resolved through a series of settlements that collectively exceeded
        $120,000,000.
      Parker v. Berkeley Premium Nutraceuticals – Goldenberg Schneider served as co-lead
        counsel and certified three nationwide classes in a consumer fraud class action on behalf
        of purchasers of herbal supplements for false and unproven claims and deceptive credit
        card practices. This case was successfully resolved with a settlement valued in the
        millions of dollars. Moreover, class members retained all rights to recover a portion of
        the nearly $30 million that the U.S. Attorney General seized in a civil forfeiture action.
        Goldenberg Schneider then recovered an additional $24,000,000 for the victims by
Case 2:21-cv-00678-JS-AYS Document 66-8 Filed 05/27/21 Page 10 of 13 PageID #: 1130




        prosecuting a successful class-wide Petition for Remission through the forfeiture
        proceedings.
      Cates v. Cooper Tire & Rubber Company/ Johnson v. Cooper Tire & Rubber Company –
        Goldenberg Schneider served as co-lead counsel for a class of more than a thousand
        Cooper Tire retirees who claimed that they were entitled to lifetime health care benefits.
        Goldenberg Schneider secured a judgment on the pleadings, certified the class, and
        ultimately resolved the case through a settlement valued at over $50,000,000.
      In Re: Consolidated Mortgage Satisfaction Cases – Goldenberg Schneider served as lead
        counsel on behalf of Ohio homeowners against some of the largest national and Ohio
        banking and lending institutions for their failure to timely record mortgage loan payoffs.
        The Firm was able to consolidate all twenty actions before one trial judge and
        successfully upheld all the class certifications before the Ohio Supreme Court. These
        cases were resolved through multiple settlements valued at millions of dollars.
      In re: Verizon Wireless Data Charges Litigation – Goldenberg Schneider filed the first
        nationwide class action challenging Verizon Wireless’ improper $1.99 data usage charges
        to certain pay-as-you-go customers. Goldenberg Schneider, as a member of the Plaintiffs
        Advisory Committee, played an active role in this litigation which resulted in benefits to
        the Class in excess of $50,000,000 in refunds and reimbursement payments.
      Daffin v. Ford Motor Company – Goldenberg Schneider and its co-counsel successfully
        certified an Ohio statewide class on behalf of all Ohio purchasers or lessors of 1999 and
        2000 model year Mercury Villager Minivans.          The Sixth Circuit upheld the class
        certification, and the case was resolved through a settlement. The Sixth Circuit decision
        was one of the first to recognize diminished value as a viable damage model.
      Meyer v. Nissan North America – Goldenberg Schneider served as co-lead counsel on
        behalf of thousands of Nissan Quest minivan owners throughout the United States. The
        suit alleged that the Quest minivan developed dangerous levels of carbon deposits in the
        accelerator system causing the gas pedal to stick, resulting in a roadway safety hazard
        including documented accidents and injuries. The case was resolved by a nationwide
        settlement that included the application of the vehicle warranty to remedy the problem as
        well as a refund of prior repair costs.
Case 2:21-cv-00678-JS-AYS Document 66-8 Filed 05/27/21 Page 11 of 13 PageID #: 1131




      Continental Casualty Long Term Care Insurance Litigation (“Pavlov Settlement”) -
        Goldenberg Schneider served as Lead Class Counsel in this litigation on behalf of certain
        CNA long term care policyholders nationwide whose claims for stays at certain facilities
        were wrongly denied based upon a non-existent 24/7 on-site nursing requirement. The
        Federal District Court in the Northern District of Ohio granted final approval to a
        nationwide class action settlement negotiated by Goldenberg Schneider that provided
        damages to those whose claims were improperly denied and expanded the types of
        facilities now covered by these policies. The settlement value exceeded $25 million.
      Carnevale FLSA Class Action – Goldenberg Schneider served as co-lead counsel on
        behalf of employees working for a large industrial company that alleged violations of
        federal and state labor laws through the systematic misclassification of managers and
        other employees as salaried professionals.      This case successfully resolved with a
        common fund settlement in excess of $5 million.
      Lesley Conti and Tom Conti v. American Honda Motor Co., Inc., - Goldenberg Schneider
        filed a nationwide class action alleging that Honda knowingly sold its 2018-2019 Honda
        Odyssey, 2019-2020 Honda Passport, and 2019-2020 Honda Pilot vehicles with defective
        infotainment systems. The infotainment systems in these vehicles behave erratically,
        malfunctioning, freezing, and creating a safety hazard and distraction. The defect can
        cause safety-related systems (including backup camera functions) to fail. The court
        denied in large part Defendant’s motion to dismiss. Goldenberg Schneider and co-
        counsel Hagens Berman Sobol Shapiro recently negotiated a nationwide class settlement
        and anticipate filing for preliminary approval in February 2021.
Case 2:21-cv-00678-JS-AYS Document 66-8 Filed 05/27/21 Page 12 of 13 PageID #: 1132




  JEFFREY S. GOLDENBERG
  Goldenberg Schneider, LPA
  4445 Lake Forest Drive, Suite 490
  Cincinnati, Ohio 45242
  (513) 345-8291
  www.gs-legal.com


  LEGAL EXPERIENCE
  PARTNER, GOLDENBERG SCHNEIDER, L.P.A. (1998-present) - Civil trial and appellate practice in
  state and federal courts. Areas of practice include: class actions, consumer protection, data
  breach and privacy protection, product defect, long-term care insurance litigation, TCPA
  litigation, state attorney general cost recoupment including tobacco and pharmaceutical average
  wholesale price litigation, employment litigation including ERISA and wage and hour (FLSA),
  toxic torts, lead poisoning, antitrust, environmental, and commercial disputes.

  ATTORNEY, DINSMORE & SHOHL (1994-1998) - General litigation practice with an emphasis on
  environmental litigation and compliance.


         Bar Admissions/Licenses

             State of Ohio (admitted since 1994)
             United States Court of Appeals for the Second Circuit
             United States Court of Appeals for the Sixth Circuit
             United States Court of Appeals for the Ninth Circuit
             United States District Court for the Southern District of Ohio
             United States District Court for the Northern District of Ohio
             United States District Court for the Northern District of Illinois

         Activities/Memberships

             Ohio Association for Justice
             American Association for Justice
             American Bar Association
             Ohio State Bar Association
             Cincinnati Bar Association
             The Cincinnati Academy of Leadership for Lawyers
             Volunteer Attorney for the Ohio Foreclosure Mediation Project
             Supreme Court of Ohio Lawyer to Lawyer Mentoring Program
             Pro Seniors Legal Volunteer
             President, Board of Directors, Jewish National Fund – Ohio Valley Region
             Board of Directors, University of Cincinnati Hillel Jewish Student Center

  EDUCATION
  Indiana University School of Law, Bloomington, Indiana, J.D. 1994
  Indiana University School of Public and Environmental Affairs, M.S.E.S. 1994
  Indiana University, B.A. Biology, 1988
Case 2:21-cv-00678-JS-AYS Document 66-8 Filed 05/27/21 Page 13 of 13 PageID #: 1133



  JEFFREY S. GOLDENBERG
  PARTNER, GOLDENBERG SCHNEIDER, LPA
  www.gs-legal.com


  Mr. Goldenberg’s practice includes class action and complex civil litigation with an emphasis on
  consumer protection. His practice areas include insurance coverage (including long-term care
  insurance), consumer fraud, data breach and privacy protection, product defects, overtime and
  wage and hour, ERISA, antitrust, toxic torts, and commercial disputes.

  Mr. Goldenberg has served as lead and/or co-counsel in numerous multi-million dollar complex
  civil cases throughout the United States, including Continental Casualty Long Term Care
  Insurance Litigation, City of Cincinnati Pension Litigation, Ford Spark Plug Litigation, Enzyte
  Consumer Fraud Litigation, GEAE FLSA Litigation, VA Data Theft Litigation, Styrene Railway
  Car Litigation, Ford and Nissan Auto Defect Litigation, Clayton Home Sales Tax Litigation,
  Metlife FEGLI Litigation, Mercedes Diesel Emissions Fraud Litigation, MetLife Reduced Pay at
  65 Litigation, FCA Chrysler 2.4 Liter Engine Oil Consumption Litigation, Honda Odyssey and
  Pilot Infotainment Defect Litigation, Acura RDX Infotainment System Litigation, Vitamix Blender
  Litigation, LeafFilter Gutter Litigation, and Oriented Strand Board Antitrust Litigation. Jeff also
  served as Special Counsel representing the State of Ohio against the Tobacco industry and was
  part of the litigation team that achieved an unprecedented $9.86 billion settlement for Ohio
  taxpayers. He also served as lead counsel on the In re Consolidated Mortgage Satisfaction
  Cases involving twenty separate class actions. That litigation resulted in a significant Ohio
  Supreme Court decision defining key aspects of Ohio class action law.

  Mr. Goldenberg earned three degrees from Indiana University: a Bachelor of Arts in Biology in
  1988 (Phi Beta Kappa); a Master of Science in Environmental Science in 1994; and his Juris
  Doctor in 1994. Jeff has practiced in all levels of Ohio trial and appellate courts as well as other
  courts across the nation, and is admitted to practice in the State of Ohio and the United States
  District Court for the Southern and Northern Districts of Ohio, the Northern District of Illinois,
  and the United States Second, Sixth & Ninth Circuit Courts of Appeal. Jeff is a member of the
  American Association for Justice, the Ohio State Bar Association, and the Cincinnati Bar
  Association.
